Filed 8/4/22 P. v. Lara CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

 THE PEOPLE,
                                                                                             F080789
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. BF173405A)
                    v.

 YESENIA LARA,                                                                            OPINION
           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Kern County. John S. Somers,
Judge.
         Gillian Black, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Julie A. Hokans and Robert
Gezi, for Plaintiff and Respondent.
                                                        -ooOoo-
                                      INTRODUCTION
       Defendant Yesenia Lara was arrested in August 2018 following an allegedly gang-
related group assault she committed with two juveniles, one of whom stabbed the victim.
Defendant was subsequently acquitted by the jury of robbery (Pen. Code, § 212.5,
subd. (c); count 2),1 but convicted of attempted murder (§§ 664/187, subd. (a); count 1),
assault with a deadly weapon (§ 245, subd. (a)(1); count 3), battery with serious bodily
injury (§ 243, subd. (d); count 4), and making a criminal threat (§ 422, subd. (a);
count 5). The jury found the gang enhancements attached to counts 1, 3, and 4 true, and
the enhancement for personal infliction of great bodily injury (GBI) attached to count 3
true. (§§ 186.22, subd. (b)(1), 12022.7, subd. (a).)
       At the sentencing hearing, the trial court granted defendant’s motion for a new
trial on the attempted murder count, pursuant to Senate Bill No. 1437 (2017–2018 Reg.
Sess.) and this court’s then-recent decision in Medrano.2 On count 3, assault with a
deadly weapon, the court sentenced defendant to the lower term of two years, with
additional consecutive terms of three years for the GBI enhancement and 10 years for the
gang enhancement, for a total determinate term of 15 years. The court imposed the
middle term of two years on count 4, battery, and the lower term of 16 months on
count 5, making a criminal threat, both stayed under section 654.3
       On appeal, defendant claims her conviction for making a criminal threat, which
was based on aiding and abetting principles, is not supported by substantial evidence.


1      All further statutory references are to the Penal Code.
2       People v. Medrano (2019) 42 Cal.App.5th 1001, review granted March 11, 2020,
S259948 and transferred January 26, 2022, with instructions to vacate the opinion and reconsider
the matter in light of Senate Bill No. 775 (2021–2022 Reg. Sess.), and rendering the opinion
either depublished or not citable.
3      On remand for resentencing, as discussed post, “[t]o effectuate section 654, the trial court
must impose a full term and stay execution of that term.” (People v. Relkin (2016) 6 Cal.App.5th
1188, 1198, citing People v. Alford (2010) 180 Cal.App.4th 1463, 1469–1172.)


                                                2.
She also claims the trial court erred in instructing the jury on group assault with respect to
the GBI enhancement and the jury’s finding that she personally inflicted GBI is not
supported by substantial evidence. Via supplemental briefing, defendant seeks relief
from the gang enhancement findings under Assembly Bill No. 333,4 which amended
section 186.22, effective January 1, 2022. She also seeks remand for resentencing in
light of Senate Bill No. 81 and Assembly Bill No. 518, which amended sections 1385 and
654.5
        The People dispute defendant’s entitlement to any relief from her conviction for
making a criminal threat or from the GBI enhancement. They concede that Assembly
Bill 333’s amendment of section 186.22 applies retroactively and that some of the gang
evidence introduced does not satisfy section 186.22 as amended, but they contend the
error was harmless. They also concede that remand for resentencing under Assembly
Bill 518 is appropriate and, upon resentencing, Senate Bill 81 will apply.
        We conclude the evidence is insufficient to support the jury’s finding that
defendant aided and abetted the criminal threat made by one of the juveniles just prior to
his stabbing of the victim, either directly or under a natural and probable consequences
theory. The evidence is also insufficient to support the jury’s finding that defendant
personally inflicted GBI on the victim. Finally, we conclude that defendant is entitled to
relief from the gang enhancement findings under Assembly Bill 333, because the errors at
issue cannot be deemed harmless. However, the prosecution has discretion to retry the
gang enhancements on remand. At resentencing, section 1385 and section 654 as

4       Assembly Bill No. 333 (2021–2022 Reg. Sess.) Statutes 2021, chapter 699, sections 3
and 4, pages 4–11 (Assembly Bill 333).
5       Effective January 1, 2022, section 1385 was amended by Senate Bill No. 81 (2021–2022
Reg. Sess.) Statutes 2021, chapter 721, section 1, pages 1–3 (Senate Bill 81), and section 654
was amended by Assembly Bill No. 518 (2021–2022 Reg. Sess.) Statutes 2021, chapter 441,
section 1 (Assembly Bill 518). Section 1385 was amended again, effective June 30, 2022, to
effect technical changes. (Assem. Bill No. 200 (2021–2022 Reg. Sess.) Stats. 2022, ch. 58, § 15,
pp. 35–37.)


                                               3.
amended by Senate Bill 81 and Assembly Bill 518 will apply. (People v. Sek (2022) 74
Cal.App.5th 657, 673–674.) Accordingly, we reverse defendant’s conviction on count 5
for making a criminal threat and the GBI enhancement attached to count 3, we vacate the
gang enhancement findings attached to counts 3 and 4, and we remand the matter for
further proceedings. Except as modified, the judgment is affirmed.
                                  FACTUAL SUMMARY
I.     Prosecution Case
       A.      Attack on Johnny G.
       Victim Johnny G., who was in his mid-20’s, was not involved with gangs, but he
knew of the Okie Bakers gang and he lived in Okie Bakers territory, as did defendant and
her 17-year-old cousin, Pablo R.6 Johnny was familiar with Pablo and Alex S., also 17
years old, from seeing them around, and, on occasion, he played music or smoked with
them. At trial, Johnny denied he knew whether Pablo and Alex were with the Okie
Bakers, but when Deputy Lomas interviewed him after he was stabbed and asked if the
two “banged” with anyone, Johnny said, “the Okie.”
       Johnny was smoking a cigarette at a strip mall down the street from his house
when Pablo and Alex approached him from behind on the sidewalk in front of the dollar
store.7 As Johnny walked down the sidewalk toward Cannon Avenue, Pablo and Alex
walked right behind him. Alex then moved up beside Johnny while Pablo remained a

6      Johnny was a reluctant witness, and he testified he was taking medication for anxiety and
mental illness. He referred to hearing voices several times during his testimony. He also
admitted to having one felony conviction, which the parties stipulated affected his credibility.
7        Most of the events were videorecorded by surveillance cameras, and the parties stipulated
defendant was in the three videos shown to the jury. None of the videos included audio. The
first video was comprised of three clips from different cameras at the strip mall and showed
Johnny, Pablo, Alex, and defendant walking. The second video showed the first part of the
assault, when Alex threatened Johnny and stabbed him as he was crossing from the strip mall
property to the sidewalk on Cannon Avenue. The third video showed the second part of the
assault, which occurred after Johnny was chased down Cannon by Pablo and Alex, knocked to
the ground next to some garbage cans, and hit and kicked by Pablo, Alex, and defendant.


                                                4.
step behind. Defendant, who had been walking with Pablo and Alex, split off from them
and followed along at distance, walking through the middle of the strip mall parking lot.
Johnny made a gesture while they walked and appeared to be talking. He testified, “I
guess someone told me to leave and I didn’t listen, so I just stayed there and that’s when
it all happened.” “They kind of just were talking to me, then I do not know they just did
that.”
         The second video shows Johnny, Pablo, and Alex leaving the strip mall property
and crossing onto the sidewalk on Cannon. Pablo was off to Johnny’s left by a number of
feet while Alex was next to Johnny’s right side. With his right hand, Alex took two
swings to the left, stabbing Johnny with a knife. Johnny denied anyone called him a child
molester before he was stabbed, but conceded “it was over that type of stuff, but over
being paranoid and that’s all.” However, shortly after the crime, Johnny told Deputy
Newton that Alex said, “fuck you, child molester,” and then stabbed him. After Alex
struck him with the knife, Johnny ran down the street with Pablo just behind him and
Alex further back. Defendant walked into view on the video approximately eight seconds
later.
         The third video, taken down the street from the strip mall and right across the
street from the garbage cans where Johnny fell, shows him running with Pablo right on
his heels and Alex trailing behind. The three ran out of camera view and then defendant
entered camera view walking down Cannon in the direction of the group. Johnny
reappeared on camera, running backwards toward the strip mall. Defendant ran toward
Johnny, kicked at his back, and fell down. Johnny ran several feet and then stumbled to
the ground next to the garbage cans. Pablo and Alex appear to be hitting and kicking
Johnny as he sat on the ground. Defendant ran over, kicked Johnny a number of times,
and then walked off in the direction of the strip mall. Pablo and Alex continued to kick
and hit Johnny. After Johnny handed Alex his wallet, Pablo and Alex also walked off in
the direction of the strip mall. Johnny stood up and walked down Cannon away from the

                                              5.
strip mall. There was no blood visible on the surveillance footage, including on Johnny’s
shirt, but deputies located drops of blood on the ground in the area where Johnny was
stabbed, on the ground by the trash cans where he was knocked to the ground, and on the
side of one of the trash cans.
       When Johnny made it home, someone called 911. Deputy Newton arrived and
found Johnny sitting slumped over on a couch with his hands on his stomach. He had an
abdominal laceration four to six inches long, and he was cradling three to four inches of
intestine protruding from the wound. He also had two lacerations in the area of his right
elbow, a cut under his left eye, and other various cuts and scratches on his face. He was
transported to the hospital by ambulance, but there was no other evidence presented
regarding the extent of his injuries or the treatment he received.
       B.     Gang Evidence
              1.     General Background
       Lomas, the prosecution’s gang expert, explained that gangs in Kern County are
generally segregated by race, although there are exceptions. The Bakersfield Police
Department patrols areas that include mostly Black gang territory while the Kern County
Sheriff’s Department patrols areas that include mostly Hispanic gang territory, with
White gang territory around the Oildale area in Kern County. In California, Hispanic
gangs are divided between the Norteños, a northern gang aligned with the Nuestra
Familia prison gang, and the Sureños, a southern gang aligned with the Mexican Mafia
prison gang, with the geographical dividing line in Delano, approximately. On the
streets, Norteño and Sureño gangs break down further into cliques or subsets based on
geographical area or streets, and the subsets have their own rivalries even though they are
aligned under the same northern or southern gang umbrella. In custody, however, there
are no neighborhood subsets and gang members are either northerners or southerners.
       In the streets, gangs have their traditional boundaries, but they constantly fight
over territory in an attempt to expand boundaries, which benefits the gang by allowing

                                             6.
for increased activity and greater safety. In Kern County, there are a few top spots, filled
by “shot callers” who “‘hold the keys to the county,’” or run things for the Sureños. If
someone holding the keys tells a juvenile up-and-coming gang member to do something,
that individual has to carry out the order or face exclusion from the gang and possible
assault. Lomas stated that the shot caller in Kern County had recently died, leaving no
one with the keys, which resulted in an increase in assaults as gang members tried to
make names for themselves.
       Lomas also explained the concept of taxation within the Sureño gang. At the
street level, a predetermined portion, or tax, of money made from crimes, including drug
sales, robberies, and burglaries, must be paid monthly, in varying amounts such as $100,
$200, or $500. Those taxes are generally collected by someone on the streets who is
further up in the hierarchy. The money then makes its way up the hierarchy to gang
members in custody, generally through women or others without criminal records, who
deposit the money into the gang members’ in-custody accounts. Lomas testified that
“‘[h]ot money’” refers to money that is made but not taxed, or skimmed, and if the gang
discovers that someone is skimming, there are repercussions, including assault.
       Lomas opined that as a result of taxation, any crime that generates revenue
benefits the gang. He also testified that gang members usually commit crimes with other
gang members, which allows them to split up afterward and better evade law
enforcement. It also creates a built-in incentive not to talk, so as to avoid being labeled a
snitch around the neighborhood. Within the community, crime benefits the gang by
instilling fear, which earns the gang respect and keeps community members quiet. It also
results in some businesses within a gang’s territory paying taxes to that gang for security
against robberies committed by other gangs.
              2.     Okie Bakers
       The Okie Bakers is a Sureño street gang in Kern County that, for some members,
breaks down further into the Okie Bakers Malditos, Okie Bakers Cyclones, and Okie

                                              7.
Bakers Southeast subsets, all of which get along. The Okie Bakers was formed in the
1970’s, and common abbreviations include OB, OBK, OBM (Malditos), OBC
(Cyclones), and OBSE (Southeast). Further signs or symbols claimed by the gang
include the number 13 for M, which is the 13th letter of the alphabet and signifies
Mexican Mafia; X3 or three dots on top of two lines signifying the number 13; KC for
Kern County; 661, which is the current area code and also stands for 6+6+1=13; 805,
which is the former area code; the Kansas City Royals (KC); and the Baltimore Orioles
(O).8
               3.      Primary Activities and Predicate Offenses
        Lomas testified that primary activities of the Okie Bakers include illegal
possession of firearms and ammunition, sale of narcotics, burglary, assault, murder, and
robbery, with group robbery being a key activity. He also testified to six offenses the
prosecutor intended to rely on to satisfy the predicate offenses element under the gang
statute.9


8      The prosecution relied on a PowerPoint presentation to introduce, in relevant part,
multiple photos depicting Okie Bakers-related hand signs, clothing, graffiti, and participants.
The parties do not raise a dispute regarding either the existence of the Okie Bakers as “an
ongoing, organized association or group of three or more persons … having a common name or
common identifying sign or symbol,” or the involvement of defendant, Pablo, and Alex in the
gang. (§ 186.22, subd. (f).) Therefore, we do not further summarize the photographic evidence
relevant to those issues.
9       We summarize the offenses in the order introduced by the prosecution rather than
chronologically. The relevant date for a predicate offense is the date the offense was committed.
(§ 186.22, subd. (e)(1) [former subd. (e)].) For the purpose of resolving defendant’s challenge to
the predicate offenses, addressed in part II. of the Discussion, we rely on the dates of arrest from
the certified records, as it appears the involved parties were arrested at the time of or shortly after
the offenses were committed, and the commission dates are not clear from the record. With
respect to the second predicate offense, the prosecutor referred to an incident date of May 27,
2018, but the relevant record reflects that Jesse Diaz was arrested for that predicate offense on
May 25, 2017. Regarding the sixth predicate offense, prior to jury instructions and closing
arguments, the trial court noted that Gustavo Vasquez’s conviction under former section 12020,
subdivision (a)(4), possessing a concealed dirk, did not qualify as a predicate offense under the
gang statute.


                                                  8.
       The first predicate offense was committed by Andrew Chavez, whom Lomas
testified was an active Okie Bakers member at the time. Chavez was arrested on June 9,
2017, and convicted by plea of possession of a firearm by a felon. (§ 29800,
subd. (a)(1).)
       The second predicate offense was committed by Jesse Diaz, an active Okie Bakers
member according to Lomas. Diaz was arrested on May 25, 2017, and convicted by plea
of assault with force likely to produce GBI. (§ 245, subd. (a)(4).)
       The third and fourth predicate offenses were based on the same incident. Lomas
testified that A.S., a juvenile who hung out with the Okie Bakers, was caught with a
stolen vehicle and then labeled a snitch on the streets for saying more than she should
have. After leaving a store in Okie Bakers territory located in the same area as the strip
mall in this case, A.S. heard footsteps behind her. She turned, was slapped in the face by
Alex, and fell to the ground, where she was assaulted by Alex, Pablo, and Destiny
Ramos, who was an active Okie Bakers member aligned with the Malditos subset and
known as “Lil Chewy.” Justin Cerda, known as “Lil Toker” and photographed flashing a
gang hand sign “claiming” the Okie Bakers Malditos, was also present. Cerda coached
and cheered on Alex during the assault, and Ramos took A.S.’s clothing and items from
her pockets during the assault. Ramos was arrested on February 7, 2018, and convicted
by plea of robbery. (§ 212.5, subd. (c).) Cerda was arrested on February 8, 2018, and
convicted by plea of assault by means of force likely to cause GBI. (§ 245, subd. (a)(4).)
       The fifth predicate offense also involved Destiny Ramos. She was arrested on
June 25, 2019, for slashing a street vendor in the face and taking money from his pockets.
She was convicted by plea of robbery. (§ 212.5, subd. (c).)
       The sixth offense discussed by Lomas was committed by Pablo’s brother, Gustavo
Vasquez, who was an active Okie Bakers member known as “Lazy Boy.” Vasquez was
arrested on February 21, 2008, after officers found a fixed-blade knife on him during a



                                             9.
probation or parole search. Vasquez was convicted by plea of possessing a concealed
weapon (dirk). (Former § 12020, subd. (a)(4).)
               4.     Evidence Crimes Gang Related
       For the purpose of proving the charged crimes were “committed for the benefit of,
at the direction of, or in association with” the Okie Bakers, Lomas opined that defendant,
Pablo, and Alex were active Okie Bakers members in August 2018.10 Defendant’s
moniker or nickname was “Nana,” Pablo’s was “Lil Lazy,” and Alex’s was “Lil Aces.”
Lomas testified that their status in the gang was evidenced by graffiti that read “‘free Lil
Lazy,’” “Nana” and “Aces,” a reference to their in-custody status. Lomas explained that,
regardless of who spray painted the message, the fact that the three were named on a wall
in Okie Bakers territory evidenced they were respected and in good standing with the
gang. If they did not have such standing with the gang, their names would not be tagged
on the wall, and, if tagged, would be crossed out.
       Lomas testified that within Sureño gang culture, there is a rule requiring a gang
member to assault a known or suspected sex offender if they cross paths, and the failure
to do so will result in repercussions against the member, including assault. He opined
that the surveillance camera footage showed defendant veering away from Pablo and
Alex into the strip mall parking lot so she could block Johnny if he tried to run and act as
a lookout, and Lomas noted that as defendant walked, she kept watching Pablo, Alex, and
Johnny. Lomas stated that it was a common tactic in the streets and in custody for a gang
member to hang back from the group to block the escape route, act as a lookout, and step
in if the other participants failed to complete the crime.


10      Defendant does not challenge the sufficiency of the evidence on this issue and we need
not summarize all of the evidence relied on to support Lomas’s opinion. It suffices to note that
the prosecution adduced evidence linking defendant, Pablo, and Alex to the Okie Bakers and to
other gang members, including Vasquez and Ramos. The evidence also included a jail call
between defendant and a woman believed to be Ramos after defendant’s arrest, in which the
crimes were alluded to.


                                               10.
       The prosecutor asked Lomas to assume the following hypothetical facts: three
Okie Bakers members encounter someone suspected of being a sex offender in Okie
Bakers territory; the two male members walk with the victim while the female member
walks away by 20 to 30 feet; one of the male members says, “‘fuck you, you child
molester,’” and stabs the victim; the victim runs away with the two male members in
pursuit; the female member follows along and then kicks the victim when he manages to
put some distance between himself and the male members; all three members beat and
kick the victim; after the female member walks away, the two males rob the victim; and
the victim is left with lacerations and a cut allowing the “injuries [to] protrude.” Lomas
opined that the crimes described were committed for the benefit of, at the direction of,
and in association with the Okie Bakers.
       Lomas stated that the hypothetical crimes show the Okie Bakers are not afraid to
commit crimes in public in broad daylight, and showing lack of fear benefits the gang.
He also stated that the robbery benefits the gang by generating funds to pay taxes with,
assuming there is money in the wallet. With respect to association, Lomas stated that
gang associates or hangers-on must “put in the work” to gain status and become
members, and that when gang members commit crimes together, they are doing it in
association with their gang. Finally, in accordance with the rule that a suspected sex
offender must be assaulted on sight, the statement, “‘fuck you, child molester,’”
preceding the stabbing demonstrates the crime was committed at the direction of the Okie
Bakers.
II.    Defense Case
       Defendant’s 12-year-old niece and Johnny testified briefly. Defendant’s niece
identified herself as the person seen in the first video riding a bike through the strip mall
parking lot, and she confirmed that defendant’s family nickname was “Nana.” Johnny
stated he did not know the names of the two juveniles involved and did not recall what
they were wearing. Regarding the end of the altercation when he was on the ground by

                                             11.
the garbage cans, he said the two juveniles were not talking to him, but based on their
actions, they wanted him dead. When asked whether the juvenile who did not stab him
said, “‘don’t make us kill you,’” Johnny responded, “Yeah. Yeah, they said that.”
       Defendant also testified. She was 22 years old at the time of the crimes, and she
lived in the area where they occurred. Pablo and Vasquez were her cousins, she knew
Ramos well, and she knew of Cerda. Defendant acknowledged that Vasquez and Ramos
were Okie Bakers, she lived in Okie Bakers territory and associated with the Okie
Bakers, and the crimes occurred in Okie Bakers territory. However, she denied joining
the gang and said she did not know if Pablo and Alex were members. She confirmed her
moniker was “Nana,” Pablo’s was “Lil Lazy,” Vasquez’s was “Lazy Boy,” Ramos’s was
“Lil Chewy,” and Cerda’s was “Lil Toker.” She said she did not know Alex, but she had
seen him with Pablo and his moniker was “Aces.” Defendant had multiple tattoos, but all
were of family members’ names, with the exception of one tattoo that read “‘fuck it.’”
       Defendant testified she was tired that day, as she was coming down from PCP and
had used methamphetamine. However, she later testified during cross-examination that
the drugs did not affect her memory or perception of the events in question. Defendant
admitted she kicked Johnny in the back and kicked him while he was on the ground,
unprovoked, and she acknowledged he might have escaped from Pablo and Alex if she
had not kicked him. She said she was angry because he was fighting with Pablo,
although she admitted he was just defending himself. Defendant denied knowing who
Johnny was, denied any knowledge he was a suspected sex offender, denied planning in
advance to assault or rob him, and denied hearing any threats or making any threats. She
also denied knowing Alex had a knife or that he stabbed Johnny, and she denied seeing
any blood on Johnny’s shirt.
       Defendant told the jury she was walking from her house to a taco stand by the strip
mall when she ran into Pablo and Alex as they exited an alleyway. They went with her to
the taco stand but it was not yet set up and she decided to go back home, so they parted

                                            12.
ways. As she started walking home, she saw a man—Johnny—in a green shirt exit the
dollar store, but she was not familiar with him and did not notice anything suspicious
about the situation. Defendant was walking behind Pablo, Alex, and Johnny when she
walked off toward a van that almost backed into her niece, who was riding a bicycle
through the parking lot. She just kept walking in the same direction after the van drove
off, and she looked back at one point because the door of a marijuana dispensary opened.
She denied seeing anything suspicious and denied she was acting as a lookout. She took
a few steps back as she neared Cannon, because she was thinking about asking the taco
stand how much longer before they were set up.
       Defendant said she saw Alex strike Johnny, but her movement on the video was
unrelated and she did not see Johnny coming back in her direction. She watched Johnny
run down the street with Pablo right behind him. At one point, she picked up her pace
and then slowed down again because she had a dry mouth and was losing her breath. Out
of view of the cameras, Pablo and Johnny were punching each other, and she joined in
the altercation because she saw Pablo was getting into a fight. She intended to hit
Johnny, but ended up kicking him. After she, Pablo, and Alex kicked Johnny while he
was on the ground, she thought it was over and walked away. She did not see Pablo and
Alex take anything from Johnny.
       Defendant said she did not notice that the assault by the garbage cans was being
watched by someone standing in a front yard, but she saw the black truck that was
present and neither cared nor worried that the people inside could see what was
happening. She was also unbothered over participating in the assault. After the incident
ended, she and Pablo walked back to the taco stand, which was still not open, and then
back to her house to get some water before heading to the park. As she and Pablo walked
toward the park, she saw law enforcement officers. She was then taken into custody,
where she remained.



                                            13.
III.   Rebuttal
       In rebuttal, Deputy Carrillo testified that he arrested defendant, transported her to
the receiving facility, and interviewed her there. Her booking photo was admitted into
evidence and Carrillo stated there was no indication she was under the influence of drugs.
He did not recall the timing of these events, but he was dispatched to the scene at
6:30 p.m.
                                         DISCUSSION
I.     Substantial Evidence Claims
       A.      Criminal Threat
               1.     Background
       With the exception of the battery charge, the prosecutor relied on theories of direct
aiding and abetting and the natural and probable consequences doctrine to establish
defendant’s liability in this case.11 During the jury instruction conference, the trial court
expressed the view that for purposes of the natural and probable consequences doctrine,
assault and battery were the target offenses, and robbery and attempted murder were
nontarget offenses. The criminal threat charge, however, did not fit within that theory
and was based on direct aiding and abetting. The prosecutor agreed and the trial court
instructed the jury accordingly.
       During closing argument, the prosecutor argued that defendant’s liability for the
criminal threat made by Alex was not as the perpetrator and “probably not actually” as a
direct aider and abettor. Instead, he focused on natural and probable consequences,
stating, “Now, the jury instruction that deals with natural and probable consequence
doesn’t actually specify Count 5, but in this particular instance, Count 5 would be what’s
called a non-target offense. That is to say it was not [defendant’s] intention that

11      The prosecutor argued the jury could also convict defendant of battery as a direct
perpetrator, and the jury was instructed on unanimity with respect to the acts underlying the
assault and battery counts.


                                               14.
somebody should threaten [Johnny]. It is, therefore, a non-target offense. The target
offense she has to be guilty of first is either the battery or the assault.”
       On appeal, defendant claims the evidence is not sufficient to support the jury’s
finding that she is criminally liable for Alex’s threat, which was made at the beginning of
the incident and unaccompanied by any evidence that she heard the threat, thought
Johnny was a sex offender, or knew Alex thought he was. Further, the threat could not be
a reasonably foreseeable consequence of either the assault or the battery, which followed.
For the reasons that follow, we agree.
               2.     Standard of Review
       “The Due Process Clause of the Fourteenth Amendment denies States the power to
deprive the accused of liberty unless the prosecution proves beyond a reasonable doubt
every element of the charged offense” (Carella v. California (1989) 491 U.S. 263, 265,
citing In re Winship (1970) 397 U.S. 358, 364), and the verdict must be supported by
substantial evidence (People v. Zamudio (2008) 43 Cal.4th 327, 357 (Zamudio)). On
appeal, the relevant inquiry governing a challenge to the sufficiency of the evidence “‘is
whether, after viewing the evidence in the light most favorable to the prosecution, any
rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt.’” (People v. Nguyen (2015) 61 Cal.4th 1015, 1055.) “The record must
disclose substantial evidence to support the verdict—i.e., evidence that is reasonable,
credible, and of solid value—such that a reasonable trier of fact could find the defendant
guilty beyond a reasonable doubt.” (Zamudio, supra, at p. 357.)
       “In applying this test, we review the evidence in the light most favorable to the
prosecution and presume in support of the judgment the existence of every fact the jury
could reasonably have deduced from the evidence.” (Zamudio, supra, 43 Cal.4th at
p. 357.) “‘[I]t is the jury, not the appellate court which must be convinced of the
defendant’s guilt .…’” (People v. Nguyen, supra, 61 Cal.4th at pp. 1055–1056.) “A
reversal for insufficient evidence ‘is unwarranted unless it appears “that upon no

                                               15.
hypothesis whatever is there sufficient substantial evidence to support”’ the jury’s
verdict” (Zamudio, supra, at p. 357), but “speculation, supposition and suspicion are
patently insufficient to support an inference of fact” (People v. Franklin (2016) 248
Cal.App.4th 938, 951; accord, People v. Marshall (1997) 15 Cal.4th 1, 35; People v.
Xiong (2013) 215 Cal.App.4th 1259, 1268).
              3.      Applicable Legal Principles
       “To establish a criminal threat, the prosecution must prove: (1) the defendant
willfully threatened death or [GBI] to another person; (2) the threat was made with the
specific intent that it be taken as a threat, regardless of the defendant’s intent to carry it
out; (3) the threat was ‘on its face and under the circumstances in which it [was] made, …
so unequivocal, unconditional, immediate, and specific as to convey to the person
threatened, a gravity of purpose and an immediate prospect of execution’; (4) the threat
caused the person threatened ‘to be in sustained fear for his or her own safety or for his or
her immediate family’s safety’; and (5) this fear was reasonable under the circumstances.
(§ 422, subd. (a); see People v. Toledo (2001) 26 Cal.4th 221, 227–228.)” (People v.
Turner (2020 10 Cal.5th 786, 826; accord, People v. Holmes, McClain and Newborn
(2022) 12 Cal.5th 719, 809.)
       “A person who aids and abets the commission of a crime is culpable as a principal
in that crime. (§ 31.) Aiding and abetting is not a separate offense but a form of
derivative liability for the underlying crime. [Citation.] Our law recognizes two forms of
liability for aiders and abettors. [Citation.] First, under direct aiding and abetting
principles, an accomplice is guilty of an offense perpetrated by another if the accomplice
aids the commission of that offense with ‘knowledge of the direct perpetrator’s unlawful
intent and [with] an intent to assist in achieving those unlawful ends.’” (People v.
Gentile (2020) 10 Cal.5th 830, 843.)
       “Second, under the natural and probable consequences doctrine, an accomplice is
guilty not only of the offense he or she directly aided or abetted (i.e., the target offense),

                                              16.
but also of any other offense committed by the direct perpetrator that was the ‘natural and
probable consequence’ of the crime the accomplice aided and abetted (i.e., the nontarget
offense). [Citation.] A nontarget offense is the natural and probable consequence of a
target offense ‘if, judged objectively, the [nontarget] offense was reasonably foreseeable.’
[Citation.] The accomplice need not actually foresee the nontarget offense. ‘Rather,
liability “‘is measured by whether a reasonable person in the defendant’s position would
have or should have known that the charged offense was a reasonably foreseeable
consequence of the act aided and abetted.’”’ [Citation.] [¶] Unlike direct aiding and
abetting liability, culpability under the natural and probable consequences theory does not
require an accomplice to share the direct perpetrator’s intent. Instead, ‘[a]ider and abettor
culpability under the natural and probable consequences doctrine is vicarious in nature’
and ‘“is not premised upon the intention of the aider and abettor to commit the nontarget
offense because the nontarget offense”’ may not be intended at all.” (People v. Gentile,
supra, 10 Cal.5th at pp. 843–844; accord, People v. Smith (2014) 60 Cal.4th 603, 611.)
              4.     Analysis
       The facts in this case do not support imposition of liability for making a criminal
threat, based either on direct aiding and abetting principles or on a natural and probable
consequences theory. Turning first to direct aiding and abetting, a theory the prosecutor
effectively disavowed during closing argument, Alex said, “‘fuck you, child molester,’”
and then stabbed Johnny. There was no evidence concerning the volume of Alex’s voice
when he made the threat, and defendant was not in camera view. She walked into view
approximately eight seconds later, consistent with the prosecutor’s theory that she kept
her distance and acted as a lookout. These facts do not support a reasonable inference
that defendant heard the threat, and there was no evidence presented that she knew who
Johnny was beforehand, knew or suspected he was a sex offender, or knew that Alex
thought he was and planned to assault him for that reason.



                                            17.
       The People argue defendant’s conviction may be affirmed in light of Lomas’s
testimony. Through Lomas, the prosecutor introduce evidence of a Sureño gang rule that
suspected sex offenders must be assaulted on sight, the Okie Bakers was a Sureño gang,
and defendant, Alex and Pablo were Okie Bakers members. Lomas also opined, based on
the prosecutor’s hypothetical question, that “the assault was committed for the benefit of,
in association with, and at the direction of the Okie Bakers criminal street gang.” Based
on this evidence, the People contend the jury could reasonably infer Johnny was assaulted
because of the group’s shared belief he was a sex offender.
       A gang expert, however, may not supply missing elements of the offense. “[A]n
expert may render an opinion assuming the truth of facts set forth in a hypothetical
question, [but] the ‘hypothetical question must be rooted in facts shown by the evidence.’
[Citation.] Indeed, an ‘expert’s opinion may not be based “on assumptions of fact
without evidentiary support [citation], or on speculative or conjectural factors.”’”
(People v. Franklin, supra, 248 Cal.App.4th at p. 949; accord, People v. Vang (2011) 52
Cal.4th 1038, 1045.) Here, there was no evidence from which to infer that defendant
aided and abetted Alex’s threat, and Lomas’s mere opinion that the victim in the
hypothetical was threatened in accordance with a gang rule that suspected sex offenders
must be assaulted cannot support defendant’s conviction.
       The prosecutor also argued that defendant was criminally liable for Alex’s threat
because it was a natural and probable consequence of the target offenses of assault and
battery, notwithstanding the earlier discussion with the trial court on the absence of
support for that theory of liability as to count 5. The People do not argue that this was a
viable theory and, plainly, the threat in this case, which preceded the assault and battery,
was not a natural and probable consequence—that is, a reasonably foreseeable
consequence—of a subsequently committed assault or battery. (People v. Gentile, supra,
10 Cal.5th at pp. 843–844; People v. Smith, supra, 60 Cal.4th at p. 611.)



                                             18.
       Defendant’s conviction on count 5 for making a criminal threat is not supported by
substantial evidence that she aided and abetted Alex’s threat, and, therefore, she is
entitled to reversal of the conviction. Retrial is barred by the double jeopardy clause.
(E.g., People v. Eroshevich (2014) 60 Cal.4th 583, 591 [“[T]he defendant may not be
retried if the judgment is reversed because, as a matter of law, the evidence was
insufficient to support a conviction.”].)
       B.     GBI Enhancement
       Next, defendant challenges the jury’s finding that she personally inflicted GBI on
Johnny. She claims the trial court erred in instructing the jury on a group assault theory
and the enhancement finding is not supported by substantial evidence.12 The People
disagree on both points. For the reasons that follow, we conclude that the enhancement
for personal infliction of GBI is not supported by substantial evidence, which moots
defendant’s separate claim of instructional error.
       The jury convicted defendant of assault with a deadly weapon and found the GBI
enhancement allegation under section 12022.7, subdivision (a), true. That statute
provides, “Any person who personally inflicts [GBI] on any person other than an
accomplice in the commission of a felony or attempted felony shall be punished by an
additional and consecutive term of imprisonment in the state prison for three years.”
(Italics added.)
       However, defendant’s liability for Alex’s assault on Johnny with the knife was
premised on aiding and abetting, and “a person who merely aids, abets, or directs another
to inflict an injury is not subject to the enhancement penalty of section 12022.7.” (People
v. Ollo (2021) 11 Cal.5th 682, 692 (Ollo); accord, People v. Cole (1982) 31 Cal.3d 568,
571.) “‘Proximately causing and personally inflicting harm are two different things’”
(Ollo, supra, at p. 693, quoting People v. Bland (2002) 28 Cal.4th 313, 336), and “‘[t]o

12     The trial court instructed the jury on group assault pursuant to CALCRIM No. 3160.


                                             19.
“personally inflict” injury, the actor must do more than take some direct action which
proximately causes injury’” (Ollo, supra, at p. 692, quoting People v. Rodriguez (1999)
69 Cal.App.4th 341, 349). “[I]n the context of an assault conviction, personal infliction
‘calls for the defendant to administer a blow or other force to the victim’ and ‘for the
defendant to do so directly rather than through an intermediary.’” (Ollo, supra, at p. 688,
quoting People v. Modiri (2006) 39 Cal.4th 481, 493 (Modiri) [interpreting personal
infliction of GBI under § 1192.7, subd. (c)(8)].) “‘[T]he defendant’s role in both the
physical attack and the infliction of [GBI] cannot be minor, trivial, or insubstantial.’”
(Ollo, supra, at p. 688, quoting Modiri, supra, at p. 494.) “Such determinations regarding
a defendant’s role in the physical attack and resulting injury cannot be made from a
defendant’s assault conviction alone. Instead, the factfinder must examine the
circumstances underlying the conviction.” (Ollo, supra, at p. 688.)
       The parties do not dispute the foregoing and the prosecutor did not argue
otherwise at trial. Rather, the prosecutor relied on the exception for a group assault,
arguing, “Now I’m not suggesting that her foot could have stabbed [Johnny], but I am
suggesting that when somebody has a stab wound and you start stomping on them, the
fact that their insides may come out of their body is significantly more likely and that’s
part of the injury that she used enough force to assist to contribute to that injury, that’s
the group assault theory. And there’s really no question that it is true.”
       In Modiri, the California Supreme Court recognized two group beating theories
that provided a basis for imposing liability for personal infliction of GBI. In some cases,
“the force personally used by the defendant during a group attack was serious enough that
it may, by itself, have caused [GBI], even though the evidence did not show for certain
that the defendant’s acts alone perpetrated specific harm or that nobody else injured the
victim.” (Modiri, supra, 39 Cal.4th at p. 496.) In other cases, “a personal-infliction
finding [was permitted] where the physical force the defendant and other persons applied
to the victim at the same time combined to cause great bodily harm.” (Ibid.) In

                                              20.
approving the theories as sound, the court reasoned a “contrary view would mean that
‘[o]nly those whose foot could be traced to a particular kick, whose fist could be
patterned to a certain blow or whose weapon could be aligned with a visible injury would
be punished. The more severe the beating, the more difficult would be the tracing of
culpability.’ [Citation.] Under such circumstances, all participants in a group attack who
personally caused or contributed to the infliction of harm could conceivably escape
enhanced punishment.” (Id. at p. 497.)
       The deficiency in this case is the absence of any evidence that Johnny’s
disembowelment was separable from the stab wound and the result of the group kicking.
The prosecutor made the argument, but the evidence showed only that Johnny had a four-
to-six inch stab wound in his abdomen and Deputy Newton observed three to four inches
of intestine protruding from that wound. Johnny was stabbed by Alex at the beginning of
the incident, as Johnny walked from the strip mall to the sidewalk on Cannon. After
being stabbed, Johnny fled down Cannon with Alex and Pablo chasing him. He
subsequently ran the other direction, at which point defendant kicked him in the back,
and, once he was on the ground, the group hit and kicked him. There was no
photographic evidence of the wound, no medical testimony, and no description of the
wound other than that by Johnny and Newton.
       The People argue defendant’s position “would have merit [only] if the evidence
conclusively established that” the disembowelment occurred before she kicked him on
the ground, and she “should not be able to exploit the uncertainty of causation to avoid”
the enhancement. However, the Legislature did not intend the statute to apply broadly,
and the prosecution bears the burden of proving that defendant was a principal who
directly inflicted the injury. (Ollo, supra, 11 Cal.5th at p. 689.) “‘[A]n absence of
evidence is not the equivalent of substantial evidence’” (People v. Superior Court
(Valenzuela) (2021) 73 Cal.App.5th 485, 498, quoting Roddenberry v. Roddenberry
(1996) 44 Cal.App.4th 634, 655), and while the jury is entitled to draw inferences, those

                                            21.
inferences must be reasonable and must be based on evidence in the record; the jury’s
finding cannot rest on pure speculation or conjecture. It is conceivable that kicking a
victim who had been stabbed might exacerbate a wound such that the kicker personally
inflicted a “significant or substantial physical injury” (§ 12022.7, subd. (f)), but in this
case, there is no evidence from which to reasonably infer that the protrusion of Johnny’s
intestine through the four-to-six inch stab wound previously inflicted by Alex was caused
by being kicked.
       In the absence of substantial evidence supporting the jury’s finding that defendant
personally inflicted GBI on Johnny, she is entitled to have the enhancement attached to
count 3 reversed. Retrial is barred. (People v. Eroshevich, supra, 60 Cal.4th at p. 591.)
II.    Assembly Bill 333
       Finally, in light of Assembly Bill 333, defendant seeks to have the gang
enhancement findings vacated, subject to retrial. The People concede that defendant is
entitled to retroactive application of Assembly Bill 333, but contend no relief is due
because the errors were harmless beyond a reasonable doubt.13 In reply, defendant
disagrees and argues, “‘To rule that the existence of evidence in the record that would
permit a jury to make a particular finding means that the jury need not actually be asked
to make that finding would usurp the jury’s role and violate [the defendant’s] right to a
jury trial on all the elements of the charged allegations.’” (Quoting People v. Lopez
(2021) 73 Cal.App.5th 327, 346.) Defendant also argues that in contrast with
instructional errors omitting uncontested elements and upheld as harmless beyond a
reasonable doubt, the changes to section 186.22 under Assembly Bill 333 were not at
issue during trial and cannot be characterized as uncontested.


13      Assembly Bill 333 also added section 1109 to the Penal Code, which addresses the
bifurcation of both substantive gang offenses and gang enhancements under section 186.22, but
that amendment is not at issue in this appeal and the People’s concession on retroactivity does
not extend to section 1109.


                                              22.
       A.     Amendments to Section 186.22
       As this court summarized in Ramos, “Assembly Bill 333 amended the definition
of a ‘“criminal street gang,”’ requiring proof that the gang is an organized association,
whose members collectively engage in, or have engaged in, a pattern of criminal activity
(§ 186.22, subd. (f)). Next, the law created a stricter requirement for proof of a ‘pattern
of criminal gang activity,’ which is necessary to prove that the group with which the
defendant is associated is indeed a criminal street gang. (See § 186.22, subd. (e).)
Previously, the prosecution needed to prove only that those associated with the gang had
committed at least two offenses from a list of predicate crimes on separate occasions
within three years of one another. (See former § 186.22, subd. (e).) Under the newly
amended law, the offense with which the defendant is currently charged cannot be used
as one of the two predicate offenses. (§ 186.22, subd. (e)(2).) In addition, the last of the
predicate offenses must have ‘occurred within three years of the prior offense and within
three years of the date the current offense is alleged to have been committed.’ The
predicate offenses must have been committed by gang ‘members,’ and must have been
for the ‘common[] benefit[] [of] a criminal street gang.’ (§ 186.22, subd. (e)(1).)
Assembly Bill 333 also narrowed the list of offenses that may be used to establish a
pattern of criminal gang activity (compare former § 186.22, subd. (e)(1)–(33) with
§ 186.22, subd. (e)(1)(A)–(Z)). Additionally, it defines ‘to benefit, promote, further, or
assist’ throughout section 186.22 to mean ‘to provide a common benefit to members of a
gang where the common benefit is more than reputational.’ (§ 186.22, subd. (g).) The
legislation notes examples of a common benefit that are more than reputational ‘may
include, but are not limited to, financial gain or motivation, retaliation, targeting a
perceived or actual gang rival, or intimidation or silencing of a potential current or
previous witness or informant.’ (Ibid.)” (People v. Ramos (2022) 77 Cal.App.5th 1116,
1125–1126 (Ramos).)



                                              23.
       B.     Retroactivity
       This court has concluded that Assembly Bill 333’s amendment of section 186.22
is ameliorative in nature and, therefore, applies retroactively to nonfinal cases such as this
one, in accordance with In re Estrada (1965) 63 Cal.2d 740. (People v. Montano (2022)
80 Cal.App.5th 82, 103–105; Ramos, supra, 77 Cal.App.5th at p. 1127; People v.
Rodriguez (2022) 75 Cal.App.5th 816, 822; see People v. Vasquez (2022) 74 Cal.App.5th
1021, 1032–1033, fn. 9.) The People do not contend otherwise.
       C.     Errors Not Harmless
       In her brief, defendant focuses on the six predicate offenses previously
summarized. (§ 186.22, subd. (e)(1).) She claims that the first, second, and fifth
predicates lacked evidence that Chavez, Diaz and Ramos, respectively, acted to benefit
the gang within the meaning of the amended statute; Ramos also acted alone; and the
sixth predicate involving Vasquez occurred outside the permissible statutory time frame.
She contends that the third and fourth predicates appear to be gang-related, but were not
proven so at trial, and the incidents are duplicative. She argues these errors require
reversal.
       The People concede that four of the six predicate offenses no longer qualify under
the gang statute as amended. They agree with defendant’s position concerning the first
and second predicate offenses. As to the fifth predicate offense, they contend it is
unnecessary to consider the argument advanced by defendant because the offense was
committed after the crimes in this case and, for that reason, does not qualify as a
predicate under the statute. As to the sixth predicate, they disagree that it falls outside the
statutory time frame, but contend it does not qualify under the statute as amended
because there was no evidence it benefitted with gang. However, they argue that, beyond
a reasonable doubt, the jury would have found the third and fourth predicate offenses
satisfied the requirements of the gang statute under Assembly Bill 333, and, therefore, the
errors were harmless.

                                             24.
       We agree that the first, second, fifth, and sixth predicate offenses were not
supported by substantial evidence that, one, the crimes benefitted the Okie Bakers and,
two, the benefit was more than reputational. (§ 186.22, subd. (e)(1).) The fifth offense
also occurred after the crimes in this case, as stated by the People, which eliminates it as
a predicate offense; and, although not addressed by the parties, Vasquez’s conviction for
concealing a dirk is not a qualifying offense under the statute. (Id., subd. (e)(1)(A)–(Z).)
The latter issue with Vasquez’s conviction was flagged by the trial court prior to jury
instructions, and the court instructed that a pattern of criminal activity meant possession
of a firearm by a felon, assault, or robbery.
       This leaves the third and fourth predicate offenses, which were based on the
assault of A.S. in February 2018. The amended statute requires that predicate offenses be
“committed on separate occasions or by two or more members” (§ 186.22, subd. (e)(1)
       , italics added), and while there is evidence in the record that Ramos was an active
Okie Bakers member, Lomas did not expressly state that Cerda was a member, as the
People concede. Furthermore, the evidence that A.S.’s assault was retaliatory was
limited to Lomas’s testimony that “word on the street was that she was a snitch.” Some
of the evidence admitted at trial was objectionable on hearsay grounds (People v. Sanchez
(2016) 63 Cal.4th 665, 686), and we presume defense counsel’s election not to object was
a reasonable tactical decision (People v. Riel (2000) 22 Cal.4th 1153, 1185).14 However,
counsel may have made a different calculus had the amended version of section 186.22
been in effect at trial and it remains that the jury was not tasked with finding the predicate
offenses were gang related, an element the prosecution must now prove beyond a
reasonable doubt.


14     Although our disposition of defendant’s claim does not rest on this ground, it bears
mention that the trial in this case also occurred before the California Supreme Court’s decision
holding that predicate offenses are case-specific facts that must be proven by competent
evidence. (People v. Valencia (2021) 11 Cal.5th 818, 838–839.)


                                                25.
       To the contrary, the jury was instructed that “the crimes, if any, that establish a
pattern of criminal gang activity need not be gang related,” and “[i]f you find the
defendant guilty of a crime in this case, you may consider that crime in deciding whether
one of the group’s primary activities was commission of that crime and whether a pattern
of criminal gang activity has been proved.” (Italics added.) Furthermore, the jury was
not instructed that in determining whether defendant’s crimes were “committed for the
benefit of, at the direction of, or in association with a criminal street gang, with the
specific intent to promote, further, or assist in criminal conduct by gang members”
(§ 186.22, subd. (b)(1)), it had to find “a common benefit to members of a gang where
the common benefit is more than reputational” (id., subd. (g)).
       We reject the People’s argument that these errors may be deemed harmless beyond
a reasonable doubt under Chapman v. California (1967) 386 U.S. 18 (Chapman). “The
People must prove all elements of an alleged sentence enhancement beyond a reasonable
doubt” (People v. Miles (2008) 43 Cal.4th 1074, 1082), and, therefore, the error at issue
is constitutional (People v. Merritt (2017) 2 Cal.5th 819, 824). Under Chapman, we ask
“whether it is clear beyond a reasonable doubt that a rational jury would have rendered
the same verdict absent the error.” (People v. Merritt, supra, at p. 831; accord, People v.
Delgado (2022) 74 Cal.App.5th 1067, 1090; People v. Hola (2022) 77 Cal.App.5th 362,
376, fn. 14; see People v. Aledamat (2019) 8 Cal.5th 1, 9 [reasonable doubt standard
applies to all errors arising from misdescriptions of the elements].) “[I]t is not enough to
show that substantial or strong evidence existed to support a conviction under the correct
instructions” (People v. Sek, supra, 74 Cal.5th at p. 668; accord, People v. E.H. (2022) 75
Cal.App.5th 467, 479), which is the essence of the People’s argument.
       “‘The beyond-a-reasonable-doubt standard of Chapman “requir[es] the beneficiary
of a [federal] constitutional error to prove beyond a reasonable doubt that the error
complained of did not contribute to the verdict obtained.” [Citation.] “To say that an
error did not contribute to the ensuing verdict is … to find that error unimportant in

                                              26.
relation to everything else the jury considered on the issue in question, as revealed in the
record.” [Citation.] Thus, the focus is what the jury actually decided and whether the
error might have tainted its decision. That is to say, the issue is “whether the … verdict
actually rendered in this trial was surely unattributable to the error.” [Citation.]’”
(People v. Pearson (2013) 56 Cal.4th 393, 463; accord, People v. E.H., supra, 75
Cal.App.5th at pp. 479–480; Ramos, supra, 77 Cal.App.5th at p. 1128; People v. Sek,
supra, 74 Cal.App.5th at p. 669.)
       Viewed through the lens of the amended gang statute, multiple errors occurred.
The trial evidence was deficient under the statute as amended, the jury was not instructed
as to some of the findings it is now required to make, and it was affirmatively
misinstructed as to other findings. These combined errors cannot be characterized as
harmless beyond a reasonable doubt. Therefore, we vacate the gang enhancement
findings attached to counts 3 and 4 and remand the matter to the trial court for further
proceedings. At the prosecution’s election, the gang enhancements may be retried.
(Ramos, supra, 77 Cal.App.5th at p. 1128; accord, People v. Rodriguez, supra, 75
Cal.App.5th at p. 824; People v. Vasquez, supra, 74 Cal.App.5th at p. 1033.) At the
juncture defendant is resentenced, section 1385 and section 654, as amended by Senate
Bill 81 and Assembly Bill 518, will apply. (People v. Sek, supra, 74 Cal.App.5th at
pp. 673–674.)
                                       DISPOSITION
       Defendant’s conviction on count 5 for making a criminal threat and the
enhancement finding for personal infliction of GBI attached to count 3 are reversed for
insufficient evidence. In light of Assembly Bill 333, the gang enhancement findings
attached to count 3 and count 4 are vacated and the matter is remanded to the trial court.
If the prosecution does not elect to retry defendant on the gang enhancements within
60 days from the filing of the remittitur in the trial court, the trial court shall resentence



                                              27.
defendant and forward an amended abstract of judgment to the appropriate authorities.
Except as modified, the judgment is affirmed.




                                                                           MEEHAN, J.
WE CONCUR:




HILL, P. J.




DETJEN, J.




                                          28.